     Case 2:19-cv-13004-MLCF-DMD Document 1 Filed 10/07/19 Page 1 of 31




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

DEANNA PHOENIX, on behalf of her                      )    CIVIL DOCKET NUMBER:19-13004
minor daughter, S.W.                                  )
                                                      )
VERSUS                                                )
                                                      )
LAFOURCHE PARISH GOVERNMENT,                          )    SECT:
SHERIFF CRAIG WEBRE,                                  )
CAPT. CORTELL DAVIS,                                  )
MAJOR JEREMY GRANIERE,                                )
LT. CRAIG DENISON, DEPUTY STEPHEN                     )
WALDROP, DEPUTY SAL MARCELLO,                         )    MAG
CORRECTHEALTH LAFOURCHE LLC,                          )
DAVID JENNINGS, KENDRA PATRICK,                       )
PATRICIA GUIDRY, KATASHA MORRIS,                      )
AYSA EVERY, SHANTA SHERMAN,                           )
SARAH ARMOND AND CHELSEA NOLAN                        )

______________________________________________________________________________

                                         COMPLAINT

       DEANNA PHOENIX on behalf of her minor daughter, S.W. files this Complaint against

the above-named defendants based on their failure to protect Samuel June Williams (hereinafter

“Williams) from the risk of harm he posed to himself. Williams was the father of S.W. Williams

was a pre-trial detainee in the custody and care of the Lafourche Parish Sheriff’s Office (hereinafter

“LPSO”). Mr. Williams had a history of mental illness. While at the Lafourche Parish Detention

Center (hereinafter “LPDC”) Williams expressed suicidal ideation. His prior medical records

reflected a history of schizophrenia and bipolar disorder for which he was receiving medication.

Nonetheless, the defendants refused to have Williams examined by a psychiatrist or treat his
                                                  1
     Case 2:19-cv-13004-MLCF-DMD Document 1 Filed 10/07/19 Page 2 of 31



disease with medication. As a direct result of this deliberate indifference Williams committed

suicide by hanging on October 7, 2018.

I. JURISDICTION

1.     This action is brought pursuant to 42 U.S.C. § 1983. Jurisdiction is founded on 28 U.S.C.

§§ 1331 and 1343, and the Eighth and Fourteenth Amendments to the Constitution of the United

States, Section 504 of the Rehabilitation Act of 1973, which authorizes actions to redress

discrimination based on disability and handicap, Title II of the Americans with Disabilities Act of

1990, 42 U.S.C. § 12131, 42 U.S.C. § 1988 and 42 U.S.C. § 12205, et seq. Plaintiff also invokes

supplemental jurisdiction over claims under state constitutional and statutory law, pursuant to 28

USC §1367.

 II. PARTIES

                                            (Plaintiff)

2.     DEANNA PHOENIX on behalf of her minor daughter, S.W., is a citizen of the full age

of majority of the State of Louisiana and is currently domiciled in St. Tammany Parish, Louisiana.

S.W. was the daughter of the deceased, Williams.

                                           (Defendants)

Named defendants herein are:

3.     LAFOURCHE PARISH GOVERNMENT (hereinafter “LAFOURCHE PARISH”), is

a political entity capable of suing and being sued. LAFOURCHE PARISH is the entity

responsible for funding operations of the LPDC, and negotiating, approving, funding and entering

into contracts with private companies to provide medical and mental health services at the jail.

LAFOURCHE PARISH was also responsible for ensuring appropriate access to services and

accommodation for all individuals with disabilities as defined by the ADA.

                                                2
     Case 2:19-cv-13004-MLCF-DMD Document 1 Filed 10/07/19 Page 3 of 31



4.     Sheriff CRAIG WEBRE (hereinafter "WEBRE"), a person of the full age of majority and

a resident of Lafourche Parish, State of Louisiana, in his individual and official capacity as the

Sheriff of Lafourche Parish. At all times described herein, WEBRE was the ultimate policymaker

for the LPSO, and was responsible for the hiring, training, supervision, discipline and control of

appropriate staff to maintain the care, custody, and control of prisoners in the custody of the LPSO.

He was responsible for all staffing levels of the LPDC, including contracting with medical

providers. He was also responsible for the supervision, administration, policies, practices, customs,

operations of LPDC. As the representative for the public entity, LPSO, he was also responsible for

ensuring appropriate access to services and accommodation for all individuals with disabilities as

defined by the Americans with Disabilities Act. WEBRE was and is a final policymaker, and at

all pertinent times was acting under color of law. He is liable both directly and vicariously for the

actions complained of herein.

5.     Major JEREMY GRANIERE (hereinafter "GRANIERE"), a person of the full age of

majority and a resident of Lafourche Parish, State of Louisiana, in his individual and official

capacity as the Corrections Director of the LPSO. At all times described herein, GRANIERE was

a policymaker for the LPSO, and was responsible for the hiring, training, supervision, discipline

and control of appropriate staff to maintain the care, custody, and control of prisoners in the

custody of the LPSO. He was responsible for physical plant maintenance at LPDC. He was also

responsible for the supervision, administration, policies, practices, customs, operations of LPDC.

He was also responsible for ensuring appropriate access to services and accommodation for all

individuals with disabilities as defined by the ADA. GRANIERE was and is a final policy maker,

and at all pertinent times was acting under color of law. He is liable both directly and vicariously

for the actions complained of herein.

                                                 3
     Case 2:19-cv-13004-MLCF-DMD Document 1 Filed 10/07/19 Page 4 of 31



6.     Capt. CORTELL DAVIS (hereinafter "DAVIS"), a person of the full age of majority and

a resident of Lafourche Parish, State of Louisiana, in his individual and official capacity as the

Corrections Director of the LPSO. At all times described herein, DAVIS was a policymaker for

the LPSO, and was responsible for the hiring, training, supervision, discipline and control of

appropriate staff to maintain the care, custody, and control of prisoners in the custody of the LPSO.

He was responsible for physical plant maintenance at LPDC. He was also responsible for the

supervision, administration, policies, practices, customs, operations of LPDC. He was also

responsible for ensuring appropriate access to services and accommodation for all individuals with

disabilities as defined by the ADA. DAVIS was and is a final policy maker, and at all pertinent

times was acting under color of law. He is liable both directly and vicariously for the actions

complained of herein.

7.     Lt. CRAIG DENISON (hereinafter "DENISON"), a person of the full age of majority and

a resident of Lafourche Parish, State of Louisiana, in his individual capacity as Shift Supervisor at

the LPSO. At all times described herein, DENISON was responsible for the training, supervision,

discipline and control of the defendants, STEPHEN WALDROP and SAL MARCELLO who

were responsible for the care, custody, and control of prisoners in the custody of the LPSO. He is

liable both directly and vicariously for the actions complained of herein.

8.     Deputy STEPHEN WALDROP (hereinafter “WALDROP”) a person of the full age of

majority and a resident of Lafourche Parish, State of Louisiana, in his individual capacity. At all

pertinent times, Deputy WALDROP was employed by the LPSO and/or WEBRE and assigned

to posts at LPDC where Williams was housed and where he died. He was responsible for ensuring

the appropriate care, custody and control of prisoners, including Williams.



                                                 4
      Case 2:19-cv-13004-MLCF-DMD Document 1 Filed 10/07/19 Page 5 of 31



9.     Deputy SAL MARCELLO (hereinafter “MARCELLO”) a person of the full age of

majority and a resident of Lafourche Parish, State of Louisiana, in his individual capacity. At all

pertinent times, Deputy MARCELLO was employed by the LPSO and/or WEBRE assigned to

posts at LPDC where Williams was housed and where he died. He was responsible for ensuring

the appropriate care, custody and control of prisoners, including Williams.

10.    CORRECTHEALTH LAFOURCHE LLC (hereinafter “CORRECTHEALTH

LAFOURCHE") was at all relevant times the entity with which defendant LAFOURCHE

PARISH and LPSO contracted to provide medical and mental health services to prisoners at the

LPDC. On information and belief, CORRECTHEALTH LAFOURCHE is operated as a

subsidiary of CorrectHealth, LLC. CORRECTHEALTH LAFOURCHE was responsible for

provision of all staffing, training, policies and procedures for all medical and mental health

personnel at LPDC.

11.    DAVID JENNINGS (hereinafter "JENNINGS"), sued in his individual capacity, is an

adult citizen of the State of Louisiana residing the Eastern District of Louisiana. At all relevant

times, JENNINGS was an employee of CORRECTHEALTH LAFOURCHE. JENNINGS

was acting under the direction and supervision of CORRECTHEALTH LAFOURCHE.

JENNINGS was a Social Worker at LPDC.

12.    KENDRA PATRICK (hereinafter “PATRICK”), sued in her individual capacity, is an

adult citizen of the State of Louisiana residing the Eastern District of Louisiana. At all relevant

times, PATRICK was an employee of CORRECTHEALTH LAFOURCHE. PATRICK was

acting under the direction and supervision of CORRECTHEALTH LAFOURCHE. PATRICK

was a Nurse Practitioner at LPDC.



                                                5
      Case 2:19-cv-13004-MLCF-DMD Document 1 Filed 10/07/19 Page 6 of 31



13.    PATRICIA GUIDRY (hereinafter “GUIDRY”), sued in her individual capacity, is an

adult citizen of the State of Louisiana residing the Eastern District of Louisiana. At all relevant

times, GUIDRY was an employee of CORRECTHEALTH LAFOURCHE. GUIDRY was

acting under the direction and supervision of CORRECTHEALTH LAFOURCHE. GUIDRY

was a Licensed Practical Nurse at LPDC.

14.    KATASHA MORRIS (hereinafter “MORRIS”), sued in her individual capacity, is an

adult citizen of the State of Louisiana residing the Eastern District of Louisiana. At all relevant

times, MORRIS was an employee of CORRECTHEALTH LAFOURCHE. MORRIS was

acting under the direction and supervision of CORRECTHEALTH LAFOURCHE. MORRIS

was a Licensed Practical Nurse at LPDC.

15.    AYSA EVERY (hereinafter “EVERY”), sued in her individual capacity, is an adult citizen

of the State of Louisiana residing the Eastern District of Louisiana. At all relevant times, EVERY

was an employee of CORRECTHEALTH LAFOURCHE. EVERY was acting under the

direction and supervision of CORRECTHEALTH LAFOURCHE. EVERY was a Licensed

Practical Nurse at LPDC.

16.    SHANTA SHERMAN (hereinafter “SHERMAN”), sued in her individual capacity, is an

adult citizen of the State of Louisiana residing the Eastern District of Louisiana. At all relevant

times, SHERMAN was an employee of CORRECTHEALTH LAFOURCHE. SHERMAN

was acting under the direction and supervision of CORRECTHEALTH LAFOURCHE.

SHERMAN was a Licensed Practical Nurse at LPDC.

17.    SARAH ARMOND (hereinafter “ARMOND”), sued in her individual capacity, is an

adult citizen of the State of Louisiana residing the Eastern District of Louisiana. At all relevant

times, ARMOND was an employee of CORRECTHEALTH LAFOURCHE. ARMOND was

                                                6
      Case 2:19-cv-13004-MLCF-DMD Document 1 Filed 10/07/19 Page 7 of 31



acting under the direction and supervision of CORRECTHEALTH LAFOURCHCE.

ARMOND was a Licensed Practical Nurse at LPDC.

18.    CHELSEA NOLAN (hereinafter “NOLAN”), sued in her individual capacity, is an adult

citizen of the State of Louisiana residing the Eastern District of Louisiana. At all relevant times,

NOLAN was an employee of CORRECTHEALTH LAFOURCHE. NOLAN was acting under

the direction and supervision of CORRECTHEALTH LAFOURCHE. NOLAN was a Licensed

Practical Nurse at LPDC.

III. FACTUAL ALLEGATIONS

19.    On September 15, 2018 Williams was arrested and transported to the LPDC. On the same

date at approximately 2:50 a.m., the CorrectHealth Lafourche records reflect that he was medically

screened by the defendant LPN EVERY. According to the “Intake Screening Form”, Williams

denied thoughts of self-harm and did not exhibit signs that suggested the risk of suicide or self-

injurious behavior. He also denied any past and current mental health history or any past or recent

suicide attempts or ideations. Accordingly, he was placed in a holding cell. At approximately 0938

hrs he was transferred to F Block. On September 16, 2018 he was transferred to G Block because

of issues with another inmate.

20.    On September 18, 2018 Williams informed an unknown correctional officer of the LPDC

that he was suicidal. By 8:05 a.m. he was placed on suicide watch by either defendant LPN

SHERMAN or LPN GUIDRY.

21.    The 6:27 a.m. September 18, 2018 “Chart Note” of defendant LPN SHERMAN states:

“Nurse on duty advised by Lt. Jones inmate told security personnel that he wanted to kill himself

inmate placed on suicide watch per protocol.”



                                                 7
      Case 2:19-cv-13004-MLCF-DMD Document 1 Filed 10/07/19 Page 8 of 31




            THE DELIBERATE INDIFFERENCE OF THE HEALTH CARE
            PROVIDERS CORRECTHEALTH LAFOURCHE, JENNINGS,
      PATRICK, GUIDRY, EVERY, SHERMAN, ARMOND, NOLAND AND MORRIS

22.     The “Custom Flow Chart” in the CorrectHealth Lafourche record reflects monitoring by

defendants LCSW JENNINGS, NP PATRICK and LPNs PATRICK, GUIDRY, EVERY,

SHERMAN, ARMOND, NOLAN and MORRIS from September 18 through 12:14 p.m. on

October 2, 2018, the day the defendant JENNINGS transferred him off of suicide watch.

23.     According to the “Subjective Interview Form” portion of the CorrectHealth Lafourche

record, on September 25, 2018 at 8:03 a.m., seven (7) days later, Williams was finally interviewed

about his suicidal ideations. Williams told either defendant LPN ARMOND or defendant LCSW

JENNINGS the following:

          IM said he is on suicide watch because he told the deputy he wanted to kill
          himself because that was how he was feeling like that at the time. Said he still
          feels the same. He verbalized SI. Said he feels a little depressed- no appetite,
          not sleeping, concentration ok, feels hopeless, rumination of negative. He
          denied past suicide attempts. He reporting having a MH history of BP and
          Schiz. Taking Invega and 2 other different meds a few days. Said he goes to
          JPHSA in Marrero and gets his meds there also. He denied usage of drugs.
          Arrested for ‘aggravated flight’. Hx- ‘minor, misdemeanor charges’. Has HS
          diploma. Landscaping work. OTBI. He said he hears voices that tell him to
          hurt himself and others sometimes. Denied V/H. Denied HI.

24.     The CorrectHealth Lafourche record is unclear as to who interviewed Williams at this time.

ARMOND is identified as the Interviewer, however JENNINGS’ name also appears in the “Item

Response” portion for that date.

25.     The “Mental Health SOAPE Note” of either ARMOND or JENNINGS of September 25,

2018 was to “continue on suicide watch, verify meds, psych appointment upon verification”.

26.     According to the CorrectHealth Lafourche records, one of the defendants employed by

CORRECTHEALTH LAFOURCHE had Williams execute an “Authorization for Release of

                                                 8
      Case 2:19-cv-13004-MLCF-DMD Document 1 Filed 10/07/19 Page 9 of 31



Medical Records” to JeffCare with Jefferson Parish Human Services Authority (JPHSA) on

September 25, 2018. The JPHSA records were received by CORRECTHEALTH

LAFOURCHE on the same day and scanned/saved at 8:35 a.m. by defendant NOLAN. Those

records reflect Williams’ diagnosis of schizophrenia and bipolar disorder and his treatment at

JeffCare in January 2018. His medications were Oxcarbazepine 300mg 2 times per day (a mood

stabilizer); Invega Sustenna 156mg/ml syringe 1mg intramuscular route 1 time per month (for

schizophrenia and schizoaffective disorder) and Trazodone 5mg 1 time per day (for depression).

The JeffCare records reflect Williams had treated at JeffCare since September of 2017. Even after

obtaining these records the CORRECTHEALTH LAFOURCHE defendants failed to treat

Williams with medications or refer him to a psychiatrist.

27.    Two (2) days later, on September 27, 2018 at 12:33 p.m., the defendant NP PATRICK

recorded the following note in the “Subjective Interview Form” portion of the CorrectHealth

Lafourche record:

          36 y/o bm on suicide watch for the past 3 days. He states he is separated.
          States I told a guard I wanted to kill myself. He reports h/o bipolar and
          schizophrena, was diagnosed a few months ago. He denies hospitalizations
          and suicide attempts. He states he is not taking medication. He denies illicit
          drug use, reports alcohol use. He reports depression and si/hi thoughts. He
          denies plan.

PATRICK’s note was in error as Williams had been on suicide watch 9 days, not 3.

28.    PATRICK’s “Mental Health SOAPE Note” following that meeting with Williams was

“keep on suicide watch obtain records from Jeff Carrol rtc 1 week”.

29.    Five (5) days later, on October 2, 2018 at 8:46 a.m., Williams was examined by defendant

LCSW JENNINGS who recorded the following in the “Subjective Interview Form” portion of the

CorrectHealth Lafourche record:


                                                9
      Case 2:19-cv-13004-MLCF-DMD Document 1 Filed 10/07/19 Page 10 of 31



            IM said he is feeling ‘good’. He denied SI. He denied past attempts at suicide.
            IM said he was getting Invega shot from JeffCare on WB up till a couple
            months ago. IM denied SA hx. He denied HI, AV/H. He verbalized having a
            hx of BP and Schiz. He verbalized having support from family and hope for
            his future. He was definitive in his denial of SI or wanting to hurt himself.

30.     JENNINGS’ “Mental Health SOAPE Note” and “Provider Order” of the same date state:

“Discontinue suicide watch, house per security, verify meds, psych appointment, f/u in one week

by social worker”.

31.     On October 2, 2018, pursuant to JENNINGS’ Order, Williams was taken off of suicide

watch and placed on D Block. On October 5, 2018 because of an alleged problem with another

inmate he was moved to E Block.

32.     The October 5, 2018, 2:18 p.m. note in the “Exam Forms” portion of the CorrectHealth

Lafourche     record    reflects   defendant   LPN     NOLAN       identified   Williams’     “current

medical/psychiatric problems” as suicidal ideations. Her note further states:

            Appointment with Appt: MenHlth SickCall-Prov for 10-09-2018: f/u social
            worker in one week Appointment with Appt: Mental Health Provider
            (NP_PA) for 10-11-2018: VERIFY MEDS. PSYCH APPOINTMENT
            UPON VERIFICATION.

The note does not reflect that NOLAN actually counsel, examined or spoke to Williams or that

she reported his current suicidal ideation.

33.     Although Williams advised all the CORRECTHEALTH LAFOURCHE defendant

employees that he had been receiving medications for his schizophrenia and bipolar disorder, and

the JPSHA records verified as much, he was never prescribed any medications by the

CORRECTHEALTH LAFOURCHE defendants or examined by a psychiatrist.

34.     On October 7, 2018, nineteen (19) days after he first threatened suicide, Williams hung

himself in his cell in E Block. He was never medicated or examined by a physician, psychiatrist

or psychologist. His medical care included fourteen (14) days of suicide watch, one (1) visit with
                                               10
      Case 2:19-cv-13004-MLCF-DMD Document 1 Filed 10/07/19 Page 11 of 31



a nurse practitioner and one (1) or possibly two (2) visits with a LCSW. He was last seen alive at

12:36 a.m. His body was found at 4:30 a.m.

35.     Although Williams’ previous medical record was obtained by CORRECTHEALTH

LAFOURCHE from JPHSA on September 25, 2018, no defendant apparently reviewed them to

verify his medications. As previously noted, Williams advised defendants ARMOND and/or

JENNINGS on September 25, 2018 he had been “getting an Invega shot from JeffCare on WB up

till a couple months ago.” Invega is used to treat schizophrenia and mood disorder symptoms. This

information was therefore available for all the defendants to see.

36.     Upon information and belief, the defendant CORRECTHEALTH LAFOURCHE is the

employer of JENNINGS, PATRICK, GUIDRY, MORRIS, EVERY, SHERMAN, ARMOND

and NOLAN, the individually named defendant health care providers. All these defendants were

responsible for the care of Williams.

37.     Upon information and belief, Sheriff WEBRE’s has a policy of requiring inmates

suspected of suicide ideation to be immediately screened by on-duty medical personnel and

referred   for   a   psychiatric   evaluation     after   necessary   interventions.   Defendants,

CORRECTHEALTH LAFOURCHE, JENNINGS, PATRICK, GUIDRY, MORRIS,

EVERY, SHERMAN, ARMOND and NOLAN, failed to follow this policy. In the alternative,

WEBRE had no such policy.

38.     The failures on the part of CORRECTHEALTH LAFOURCHE, JENNINGS,

PATRICK, GUIDRY, MORRIS, EVERY, SHERMAN, ARMOND and NOLAN, to provide

Mr. Williams with appropriate medical care reached a level of deliberate indifference which

deliberate indifference includes the following:



                                                  11
Case 2:19-cv-13004-MLCF-DMD Document 1 Filed 10/07/19 Page 12 of 31



    (1) The failure of the above-named defendants to refer Williams to the

    emergency room, a physician, psychiatrist and/or psychologist during his

    incarceration at LPDC after he presented with suicidal ideation on September

    18, 2018 at 6:27 a.m. and/or after receiving his medical records from JPHSA

    on September 25, 2018;

    (2) The decision of defendant LCSW JENNINGS to take Williams off of

    suicide watch on October 2, 2018 at 8:46 a.m. given the following:

        (a)    Williams’ previous intentional misrepresentation at Intake
               Screening on September 15, 2018 that he had no history of
               mental health issues;

        (b)    NP PATRICK’s previous order to keep him on suicide watch;
               and

        (c)    His ignorance of the content of the JPHSA records.

    (3) The failure of the above-named defendants to read the JPHSA records of

    Williams   which    were    made    available   to   CORRECTHEALTH

    LAFOURCHE on September 25, 2018 at 8:35 a.m. and which reflected a

    history of schizophrenia and bipolar disorder for which Williams was

    receiving Invega Sustenna, Oxcarbazepine and Trazadone;

    (4) In the alternative, the failure of the above-named defendants to obtain

    the JPHSA records from JeffCare after they learned from Williams that he

    had a history of schizophrenia and bipolar disorder and was being treated at

    JeffCare where he was receiving medications;

    (5) Conducting only two (2) mental health examinations of Williams

    between September 18, 2018, the date he expressed suicidal ideations, and

    October 7, 2018, the date of his suicide, given his misrepresentations at
                                       12
Case 2:19-cv-13004-MLCF-DMD Document 1 Filed 10/07/19 Page 13 of 31



    intake, suicidal ideation, mental health history and history of meds. (This is

    based on the assumption he was only seen by NP PATRICK on September

    27th and LCSW JENNINGS on October 2, 2018);

    (6) In the alternative, conducting only three (3) mental health examinations

    of Williams between September 18, 2018, the date he expressed suicidal

    ideations, and October 7, 2018, the date of his suicide, given

    misrepresentations at intake, suicidal ideation, mental health history and

    history of meds. (This is based on the assumption he was only seen by LCSW

    JENNINGS on September 25 and October 2, 2018, and NP PATRICK on

    September 27, 2018);

    (7) The failure of the defendant CORRECTHEALTH LAFOURCHE to

    have a policy or protocol in place for monitoring inmates after they have been

    removed from suicide watch;

    (8) The failure of the defendant CORRECTHEALTH LAFOURCHE to

    instruct the LPSO to place Williams on regular monitoring (observation) or

    in a two-person cell given his mental health history;

    (9) The failure of CORRECTHEALTH and the other above-named health

    care defendants to follow protocols set out in the NCCHC Standards of

    Health Services in Jails 2018 and Standards for Mental Health Services in

    Correctional Facilities 2015 and 2018 Standards for Health Services in Jails;

    (10) Given the severity of Williams’ condition, failing to place him on the

    medications he had previously been prescribed at JPHSA;

    (11) Failure to prescribe appropriate medications;

                                         13
      Case 2:19-cv-13004-MLCF-DMD Document 1 Filed 10/07/19 Page 14 of 31



             (12) Failing to closely monitor Williams after he was removed from suicide

             watch given his earlier suicidal ideation and his mental health history; and

             (13) In addition to the aforedescribed failures, the Correcthealth Lafourche

             record in this case reflects a systemic failure by the defendants and by

             CORRECTHEALTH LAFOURCHE to have in place safeguards to insure

             that the mental health experts, ie., NP PATRICK and LCSW JENNINGS,

             were aware of the content of the JPHSA records, specifically Williams’ prior

             mental health diagnosis and medications. The record reflects that none of the

             CORRECTHEALTH LAFOURCHE defendants knew what meds

             Williams needed. In fact, the records suggest that the medications were never

             verified nor was his prior mental health treatment.

39.     In     addition   to    the   aforedescribed    deliberate    indifference   the     defendant

CORRECTHEALTH LAFOURCHE had a policy of failing to adequately monitor, train and

supervise all its employees and, in particular, LCSW JENNINGS, to review outside mental health

records, to discuss between themselves patient care, or to have in place a system to monitor on a

daily basis inmates expressing suicidal ideation or inmates recently removed from suicide watch.

40.     This absence of these policies reflects defendant CORRECTHEALTH LAFOURCHE’s

deliberate indifference to the medical care and needs of the inmates under their care and as a direct

result thereof has recently led to the self-harm or suicide of multiple inmates under its care.

Specific examples of these failed policies include the following:

             A. In June of 2016 defendant LCSW JENNINGS was an employee of

             CorrectHealth Jefferson LLC, a subsidiary of CorrectHealth LLC, and was

             responsible for treating inmates with mental health issues at the Jefferson

                                                  14
Case 2:19-cv-13004-MLCF-DMD Document 1 Filed 10/07/19 Page 15 of 31



    Parish Correctional Center (JPCC). On June 16, 2016 he examined inmate

    R.F. who had previously attempted to gouge out his own eyes. The inmate’s

    previous medical records available to JENNINGS mandated that he be kept

    on Invega Sustenna. JENNINGS ordered the inmate to be placed on suicide

    watch but failed in multiple ways to comply with any of the mandated orders

    which included medicating the inmate with Invega Sustenna. As a result, the

    inmate subsequently gouged his eye.

    B. In August of 2017 defendant LCSW JENNINGS was an employee of

    CorrectHealth Jefferson LLC, a subsidiary of CorrectHealth LLC, and was

    responsible for treating inmates with mental health issues at the JPCC. There

    he treated inmate J.B. who was expressing suicidal ideations. Nonetheless,

    JENNINGS cleared J.B. from suicide watch. Two days after coming off of

    suicide watch J.B. hung himself at the JPCC.

    C. In September of 2018 defendant LCSW JENNINGS was an employee

    of CorrectHealth Jefferson LLC, a subsidiary of CorrectHealth LLC, and was

    responsible for treating inmates with mental health issues at the JPCC. There

    he treated inmate J.E. an inmate with a known history of mental illness as

    well as a history of serious suicide attempts. J.E.’s criminal defense attorneys

    were concerned that he was suicidal and reported it to the JPCC deputies.

    This was reported to JENNINGS. J.E. saw JENNINGS on September 1,

    2018 and JENNINGS scored his suicide risk as low. Nonetheless, he was

    placed on suicide watch. Subsequently, on September 6, 2018 defendant



                                          15
      Case 2:19-cv-13004-MLCF-DMD Document 1 Filed 10/07/19 Page 16 of 31



           JENNINGS removed J.E. from suicide watch noting J.E. had no intentions

           of harming himself. Twenty-one days later J.E. hung himself at the JPCC.

41.     Although CorrectHealth Jefferson LLC is a different legal entity than the defendant

CORRECTHEALTH LAFOURCHE, upon information and belief, defendant LCSW

JENNINGS was working for both entities in 2017 and 2018 and both were aware of JENNINGS’

involvement in the eye gouging case and the two suicides out of JPCC.

42.     Upon information and belief, the CORRECTHEALTH LAFOURCHE and

CorrectHealth Jefferson LLC policies on monitoring, training and supervision of employees,

including defendant LCSW JENNINGS as relates to suicidal prisoners are identical to one another

and identical to the policies of the parent LLC, CorrectHealth, LLC.

43.     In addition, CORRECTHEALTH LAFOURCHE failed to staff the LPDC with a

sufficient number of mental health care providers. The CorrectHealth records reflect that there

were no psychiatrists employed by CORRECTHEALTH LAFOURCHE available to examine

Williams for the nineteen (19) days following his reported suicidal ideation. Even during the

fourteen (14) days Williams was on suicide watch he was only seen 1 time by a nurse practitioner

and 1 or 2 times by a social worker. This reflects a policy of insufficient staffing of qualified mental

heath care providers. It also permitted a non-qualified defendant, LCSW JENNINGS, to remove

Williams from suicide watch without consulting with others. This policy of allowing a social

worker and not a psychiatrist to remove a suicidal prisoner from suicide watch reflects deliberate

indifference on the part of CORRECTHEALTH LAFOURCHE.

44.     In in 2017, in Chatham County, Georgia, where the municipal authority engaged in active

contractual oversight, auditing and monitoring, authorities found that CorrectHealth, LLC

subsidiary’s “lack of clear policy and procedure is increasing the likelihood of an adverse event.’

                                                  16
      Case 2:19-cv-13004-MLCF-DMD Document 1 Filed 10/07/19 Page 17 of 31



… it was clear to the independent monitors from discussions with staff that consistent policies and

procedures were lacking when it came to mental health.” This time period was also marked by

three deaths by suicide and a medical death over the course of thirteen months. Partially in response

to these deaths, the municipal authority sought to end and renegotiate their contract with that

CorrectHealth LLC entity.

45.     All of these failures and omissions combined suggest a lack of appropriate self-critical

analysis in the critical incident review process that further jeopardized prisoner safety.

46.     At all times mentioned, herein the defendants JENNINGS, PATRICK, GUIDRY,

MORRIS, EVERY, SHERMAN, ARMOND and NOLAN were employed by the defendant

CORRECTHEALTH, and were acting in the course and scope of their employment with said

defendant.


                 LAFOURCHE PARISH AND SHERIFF WEBRE ACTED WITH
                    DELIBERATE INDIFFERENCE WHEN THEY FAILED
                 TO CONTRACT FOR ADEQUATE MENTAL HEALTH CARE
             AND FAILED TO ACCOMMODATE SAMUEL WILLIAMS’ DISABILITY

47.     LAFOURCHE PARISH has an obligation under Louisiana state law to fund

constitutionally adequate medical and mental health care at LPDC. LAFOURCHE PARISH

contracted with CORRECTHEALTH LAFOURCHE to provide medical and mental health

care for people housed at the LPDC.

48.     Prior to Williams’ death LAFOURCHE PARISH knew or should have known that

CorrectHealth LLC subsidiaries were not providing constitutionally adequate care. Serious harm

or death has come to other CorrectHealth LLC patients in need of medical and mental health care

at the Jefferson Parish Correctional Center, a client of CorrectHealth Jefferson, LLC, evincing

unconstitutional medical and mental health care:

                                                 17
      Case 2:19-cv-13004-MLCF-DMD Document 1 Filed 10/07/19 Page 18 of 31



         a. On March 27, 2016, JPSO deputies used excessive force on Danielle Nailer,

            a prisoner with a mental disability, and broke her arm. CorrectHealth

            Jefferson, LLC physicians and employees documented the need to x-ray

            Danielle Nailer’s arm to formally diagnose the fracture, but never performed

            the x-ray or provided her with any medical care for her broken arm. Ms.

            Nailer did not receive any care for her broken arm until she left the care of

            CorrectHealth Jefferson, LLC and JPCC four days later on March 31, 2016.

            The failure to provide an x-ray or other treatment for Ms. Nailer’s broken

            arm was driven by improper budgetary movtives.

         b. In 2016, CorrectHealth Jefferson, LLC doctors failed to provide legally

            mandated medications prescribed to a psychotic patient who had been

            stabilized and restored to competency at the state forensic hospital. No

            psychiatrist saw the patient for nearly two months while the patient reported

            command hallucinations and attempted to gauge his eyes out multiple times.

         c. Jerome Bell hanged himself on August 4, 2017 when he was placed in a

            single cell out of deputy sight lines despite significant risk factors for suicide.

            He was not seen by a psychiatrist.

         d. Joshua Belcher hanged himself on August 17, 2017, three days after he was

            cleared from suicide watch and four days after he attempted to hang himself.

            He was not seen by a psychiatrist on suicide watch or after he was removed

            from watch.

49.     LAFOURCHE PARISH should have known about these previous instances of serious

harm befalling prisoners with mental illness. Upon information and belief, the contract between

                                                  18
      Case 2:19-cv-13004-MLCF-DMD Document 1 Filed 10/07/19 Page 19 of 31



LAFOURCHE PARISH and CORRECTHEALTH LAFOURCHE contained provisions

regarding information CORRECTHEALTH LAFOURCHE must report to LAFOURCHE

PARISH and WEBRE, which upon information and belief, included: (1) maintaining a quality

assurance program for the medical program; (2) developing a system for routine medical records

audit and monthly reports for LAFOURCHE PARISH; (3) immediately notify the Parish

Attorney's Office and other responsible parties in the event CORRECTHEALTH

LAFOURCHE receives notice of a legal action against it or the parish arising out of or relating

to the medical services, subject of their Agreement; …; and (4) submitting monthly reports of all

activities conducted pursuant to the contract, including but not limited to, the number and types

of screenings, number and types of examinations, number of prescriptions, transports, and

admission into other health care facilities, as well as any changes in personnel.

50.     LAFOURCHE PARISH also knew or should have known that its contract with

CORRECTHEALTH LAFOURCHE constrained CORRECTHEALTH LAFOURCHE’s

development and implementation of its Medical Program to the budget approved by the Lafourche

Parish Council. Upon information and belief, by the terms of the contract on its face,

LAFOURCHE PARISH sublimated any other requirements for constitutionally adequate

medical and mental health care to its budgetary constraints. LAFOURCHE PARISH knew or

should have known that mental health care at LPDC was unconstitutional and that the budgetary

restraints included in the contract were a contributing factor.

51.     The contract also allows for the termination of the contract for the failure to provide

satisfactory quality of work or convenience.

52.     Under the terms of the contract, LAFOURCHE PARISH had the option to terminate the

contract with CORRECTHEALTH LAFOURCHE or send a notice to cure any failure at any

                                                19
        Case 2:19-cv-13004-MLCF-DMD Document 1 Filed 10/07/19 Page 20 of 31



time. LAFOURCHE PARISH did not terminate the contract, or send a notice to cure or examine

its budget provisions although it knew, must have known, or should have known that

CORRECTHEALTH LAFOURCHE was not providing constitutionally adequate mental health

care.

53.       Defendants LAFOURCHE PARISH and Sheriff WEBRE and his employees, Capt.

DAVIS and Major GRANIERE, failed to monitor the contract with CORRECTHEALTH

LAFOURCHE to ensure that constitutionally adequate care was being provided to prisoners in

the custody of the LPDC.


             THE DELIBERATE INDIFFERENCE OF THE DEFENDANTS -
          WEBRE, DAVIS, GRANIERE, DENISON, WALDROP AND MARCELLO

54.       Upon information and belief, defendants, WEBRE, DAVIS and GRANIERE, in their

official capacities developed a policy requiring regular security checks of the inmates incarcerated

at the LPDC. Williams was housed in E Block. At approximately 12:36 a.m. on October 7, 2018

he was observed in the E Block dayroom by defendant MARCELLO. MARCELLO had been

assigned the duty of completing regular security checks on Blocks D, E, F and G for that shift.

Defendant MARCELLO failed to conduct any security checks of E Block after 12:36 a.m. and

prior to Williams’ body being discovered four (4) hours later at 4:35 a.m.

55.       In the alternative, defendant Deputy WALDROP was assigned the duty of completing

regular security checks of cell Block E on October 7, 2018 yet he failed to do so.

56.       Had either defendant MARCELLO or WALDROP performed their security check duties

as required Williams’ suicide would have been prevented.

57.       The defendant Shift Supervisor Lt. DENISON was on duty on October 7, 2018 and

supervised the defendants MARCELLO and WALDROP. DENISON was responsible for

                                                20
      Case 2:19-cv-13004-MLCF-DMD Document 1 Filed 10/07/19 Page 21 of 31



ensuring that regular security checks took place on cell Block E. DENISON failed to enforce the

LPDC regular security check policy or to personally conduct the required security check of cell

Block E.

58.     The defendants DENISON, MARCELLO and WALDROP were all personally aware of

the fact that Williams had previously been on suicide watch and were therefore aware that

Williams had a history of suicidal ideation. Despite knowing of Williams’ previous suicidal

ideation these defendants failed to conduct the required security checks and permitted Williams to

go unobserved for approximately four (4) hours.

59.     As a consequence of the above described failures, the defendants DENISON,

MARCELLO and WALDROP knew that if Williams attempted suicide, they would be unable

to prevent it.

60.     In the alternative, the defendant policymakers at LPDC WEBRE, DAVIS and

GRANIERE had a policy requiring regular security checks of inmates to ensure inmate safety,

however, they failed to train LPSO employees to perform the security checks or to enforce said

policy, and were therefore objectively aware that the policy was not being followed.

61.     In the alternative, the defendant policymakers at the LPDC, Sheriff WEBRE, Capt.

DAVIS and Major GRANIERE, failed to put into place a policy of regular security checks at

LPDC. Regular security checks are necessary to protect the inmates from harm.

62.     As a consequence, the defendants WEBRE, DAVIS and GRANIERE knew or should

have known that their lack of a policy on security checks, or their failure to train on or enforce a

policy of security checks, would lead to a failure to prevent avoidable suicides such as occurred

with Williams.

63.     At all times relevant to this complaint the defendants acted under color of state law.

                                                 21
      Case 2:19-cv-13004-MLCF-DMD Document 1 Filed 10/07/19 Page 22 of 31



64.     At all times mentioned herein, the defendants DAVIS, GRANIERE, DENISON,

WALDROP and MARCELLO were employed by the defendant, Sheriff WEBRE, and were

acting in the course and scope of their employment with said defendant.

65.     All of the defendants are liable to the plaintiff for compensatory and punitive damages.

66.     All the defendants are liable, jointly, severally, and in solido for the plaintiff’s injuries.

67.     The defendants’ actions were willful, wanton and reckless and constitute a radical and

substantial departure from accepted professional judgement, practice, and standards. Their actions

consequently violated Mr. Williams’ constitutional rights as a pre-trial detainee in the care of the

defendants. The defendants’ actions were the proximate cause of the injuries and the damages

sustained by plaintiff.

68.     Defendants, individually and collectively, had the duty and ability to intervene to prevent

the violations of the rights of the plaintiff described herein, but failed to do so.

IV. CAUSES OF ACTION

                                              COUNT 1:

                 §1983 Violation Based on Establishment of a System in which
            Prisoners are Denied Appropriate Protection from Harm – Defendants
                 WEBRE, DAVIS, GRANIERE and LAFOURCHE PARISH
                            GOVERNMENT (Official Capacities)

69.     Plaintiff repeats and re-alleges each and every allegation of the complaint.

70.     The defendants named in this Count, acting individually and together, under color of law,

acted to violated Mr. Williams’ rights to due process, equal protection of the laws, and the right to

be free from cruel and unusual punishment as protected by the Eighth and Fourteenth Amendments

of the United States Constitution and 42 USC §1983. They did so by establishing and maintaining

a system that they knew would result in a lack of appropriate supervision of patients effectively


                                                   22
      Case 2:19-cv-13004-MLCF-DMD Document 1 Filed 10/07/19 Page 23 of 31



denying protection and demonstrating deliberate indifference to patients at risk of harming

themselves.

71.     Defendants further did so by contracting with CORRECTHEALTH LAFOURCHE for

inadequate and insufficient services for medical and mental health care that they knew would result

in deliberate indifference to prisoners with serious medical conditions through deprivation of

adequate medical and mental health care for prisoners with serious mental health disorders and

those with suicidal thoughts.

72.     The plaintiff was specifically and individually harmed by this system because it resulted in

the death of her father, which could have been prevented with appropriate patient monitoring and

supervision.

73.     At all pertinent times, the defendants named in this Count, individually and collectively,

acted unreasonably, recklessly, and with deliberate indifference and disregard for the safety,

constitutional and civil rights of plaintiff by failing to provide appropriate medical and mental

health services. Alternatively, defendants named in this count substantially departed from accepted

professional judgement, practice, and standards, thereby violating Mr. Williams’ constitutional

and civil rights as a pre-trail detainee in the care of the defendants by establishing the above-

described system.


                                            COUNT 2:

             §1983 Violation Based on Failure to Supervise other Defendants to
           Ensure Patients Received Appropriate Care and Supervision to Protect
             Patients from Harm – Defendants WEBRE, DAVIS, GRANIERE,
          CORRECTHEALTH LAFOURCHE (Individual and Official Capacities)

74.     The defendants named in this Count, in their individual and official capacities, failed to

supervise their employees and subordinates to ensure that these subordinates did not act with

                                                23
      Case 2:19-cv-13004-MLCF-DMD Document 1 Filed 10/07/19 Page 24 of 31



deliberate indifference by ignoring prisoners’ acute mental status changes, requests for medical

and / or mental health treatment, failing to refer prisoners needing treatment to appropriate mental

health professionals, and / or failing to properly monitor prisoners who report suicidal ideation or

show signs of mental health crisis. The plaintiff was directly harmed by this failure to supervise

because it caused the death of her father, Samuel Williams, who was left untreated or received

patently insufficient treatment and supervision. At all pertinent times herein, defendants

WEBRE, DAVIS, GRANIERE and CORRECTHEALTH LAFOURCHE were aware of the

need to supervise their subordinates and employees in order to ensure that they did not violate

prisoners’ rights. These defendants ignored that need and acted unreasonably and with deliberate

indifference and disregard for the safety of plaintiff’s father, Samuel Williams, as described

above.

75.     Defendants    Sheriff    WEBRE,        Capt.    DAVIS       Major     GRANIERE          and

CORRECTHEALTH LAFOURCHE failed to train and supervise their subordinates, namely

defendants Lt. DENISON, Deputies WALDROP and MARCELLO, LCSW JENNINGS, NP

PATRICK, and LPNs GUIDRY, MORRIS, EVERY, SHERMAN, ARMOND and NOLAN,

to ensure that these subordinates did not act with deliberate indifference by ignoring inmates’

requests and needs for medical and/ or mental health treatment, and / or failing to refer inmates

needing treatment to appropriate mental health professionals. They failed to ensure that their

subordinates provided reasonable and sufficient treatment for inmates’ conditions and properly

monitored prisoners who were being treated. The plaintiff was directly harmed by this failure to

supervise because these failures caused the death of her father who was either left untreated or

received patently insufficient treatment for his serious medical needs from the specified

defendants. They failed to ensure that their subordinates followed LPDC policy in regards regular

                                                24
      Case 2:19-cv-13004-MLCF-DMD Document 1 Filed 10/07/19 Page 25 of 31



 security checks or failed to train or supervise employees concerning said policy and/or failed to

 put in place a policy or regular security checks of inmates knowing and/or constructively knowing

 that their failure in this regard would result in harm to prisoners.

76.     At all pertinent times herein, the defendants named in this Count were aware of the need

to supervise their subordinates in order to ensure that they did not violate patients’ rights, ignored

that need and acted unreasonably and with deliberate indifference, thereby violating Samuel

Williams’ constitutional rights.


                                             COUNT 3:

           §1983 Violation Based on Deliberate Indifference to Samuel Williams’
             Constitutional Right to Protection From Harm - WEBRE, DAVIS,
            GRANIERE, CORRECTHEALTH LAFOURCHE, LT. DENISON,
        DEPUTIES WALDROP, MARCELLO, LCSW JENNINGS, NP PATRICK,
       and LPNs GUIDRY, MORRIS, EVERY, SHERMAN, ARMOND and NOLAN

77.     The above-named defendants, acting individually and together, and under color of law,

engaged in a course of conduct and conspired to engage in a course of conduct that acted to deprive

Samuel Williams of his constitutional rights and did deprive him of said rights, specifically, the

right to reasonable and adequate protection from harm, the right to be free from cruel and unusual

punishment, and the right to due process and equal protection of the laws as protected by the Eighth

and Fourteenth Amendments of the United States Constitution and 42 U.S.C. § 1983.

78.     At all times pertinent herein, these defendants, acting individually and collectively, acted

unreasonably, recklessly, maliciously, and with deliberate indifference to the medical needs and

serious risk of harm from suicide to Samuel Williams thereby violating his constitutional and civil

rights. Furthermore, these defendants, individually and collectively, had the duty and ability to

intervene to prevent the violations of the rights of Samuel Williams, as described herein, but failed

to do so.
                                                  25
      Case 2:19-cv-13004-MLCF-DMD Document 1 Filed 10/07/19 Page 26 of 31



79.      Defendant CORRECTHEALTH LAFOURCHE is liable both directly and under the

doctrine of respondeat superior for the constitutional torts of its employees.


                                              COUNT 4:

             Violation of the Americans with Disabilities Act and Section 504 of the
           Rehabilitation Act by Discriminating Against and Failing to Accommodate
      a Disability – SHERIFF WEBRE AND LAFOURCHE PARISH (Official Capacities)

80.      Samuel Williams was a person with a disability under Section 504 of the Rehabilitation

Act and the Americans with Disabilities Act (ADA). He suffered from mental illness, namely,

schizophrenia and bipolar disorder. He had a history of having been diagnosed with that disability

and was regarded as having it.

81.      Sheriff WEBRE as the representative of the LPSO, and LAFOURCH PARISH are both

public entities which must comply with Section 504 and the Americans with Disabilities Act.

82.      Plaintiff is entitled to relief against this defendant as Sheriff WEBRE as the representative

of the LPSO and LAFOURCHE PARISH had notice of Mr. Williams’ disability, had means to

accommodate his disability, and failed to make that reasonable accommodation, as described in

this Complaint.

83.      Section 504 of the Rehabilitation Act requires recipients of federal funds, including

defendants Sheriff WEBRE and LAFOURCHE PARISH, to reasonably accommodate persons

with disabilities in their facilities, program activities, and services. Section 504 further requires

such recipients modify such facilities, services, and programs as necessary to accomplish this

purpose. Defendants Sheriff WEBRE and LAFOURCHE PARISH, which employed the other

defendants in this Count, have been and currently are the recipients of federal funds.

84.      The ADA and Rehabilitation Acts define discrimination as the failure to take necessary

steps to ensure that any individual with a disability is excluded, denied services, segregated, or
                                               26
      Case 2:19-cv-13004-MLCF-DMD Document 1 Filed 10/07/19 Page 27 of 31



otherwise treated differently than other individuals because of the absence of services for the

disabled. Such services include, inter alia, provisions necessary to achieve effective mental health

care and to protect a person from the risk of death from non-treatment of serious medical

conditions.

85.     Instead of accommodating Samuel Williams’ mental disability, Sheriff WEBRE and

LAFOURCHE PARISH denied Williams physical accommodation, services and programs

available to others, including but not limited to access to safe physical accommodation, supervision

and treatment that if timely provided could have prevented or reduced the risk of suicide. The

failure to respond to Williams’ decompensating mental state was based on a failure to listen to and

provide the appropriate follow up care to an individual with mental illness reporting significant

symptoms of emotional distress. It was also based on the failure to provide appropriate supervision

and to mitigate risks associated with physical structures inside the cell housing Williams that

created a known suicide risk. This failure to accommodate Williams’ disability was a proximate

cause of his death.

86.     Further, LAFOURCHE PARISH and Sheriff WEBRE had notice of Samuel Williams’

disability and were aware that the LPSO and CORRECTHEALTH LAFOURCHE would fail

to provide adequate modification and accommodation.

                                            COUNT 5:

              Monell Violation of §1983 Based on Establishment of Policies,
          Patterns or Practices pursuant to which Inmates with Serious Mental
         Health Conditions are Denied Access to Appropriate Medical Care and
        Prevention from Harm – Defendants SHERIFF WEBRE, CAPT. DAVIS,
      MAJOR GRANIERE, CORRECTHEALTH LAFOURCHE (Official Capacities)

87.     The defendants named in this Count, WEBRE, DAVIS, GRANIERE and

CORRECTHEALTH LAFOURCHE acting individually and together, under color of law, acted

                                                27
      Case 2:19-cv-13004-MLCF-DMD Document 1 Filed 10/07/19 Page 28 of 31



to violate Samuel Williams’ rights to be free from cruel and unusual punishment and the right to

due process and equal protection of the laws as protected by the Fourteenth Amendment of the

United States Constitution and 42 USC §1983. They did so by establishing and maintaining

policies, patterns or practices that they knew would deprive prisoners with serious medical

conditions, namely serious mental health disorders, of treatment for those disorders.

88.     These    policies   and    practices    specifically   included     CORRECTHEALTH

LAFOURCHE’s practice of failing to provide a qualified mental health staff, failing to provide a

sufficient number of qualified mental health providers, failing to ensure that psychiatrists cleared

patients off of suicide watch, failing to properly supervise and train its employees, failing to

provide supportive therapy and interaction to patients on suicide watch, failing to provide

appropriate suicide step-down and follow up plans, failing to have a policy in place to monitor its

staff to ensure quality control and ensure prior health care records are shared and read on a daily

basis to ensure that the staff knows a patient’s prior mental health history and medication needs.

89.     These policies and practices also specifically included defendant WEBRE’s, DAVIS’ and

GRANIERE’s practice of failing to have in place a policy of security checks of inmates, failing

to have in place a step down policy for increased monitoring of inmates coming off suicide watch,

having a security check policy in place but having a policy of not training, supervising on

monitoring the deputies to confirm they are conducting security checks; having a policy of

ignoring CorrectHealth LLC’s history of deliberate indifference to the mental health needs of

prisoners in other jurisdictions, knowing full well that CORRECTHEALTH LAFOURCHE

followed the same policies and procedures, and employed the same employees at

CORRECTHEALTH LAFOURCHE responsible for deliberate indifference elsewhere.



                                                28
      Case 2:19-cv-13004-MLCF-DMD Document 1 Filed 10/07/19 Page 29 of 31



90.       The plaintiff was individually harmed by these policies and practices because these

policies, patterns, and practices resulted in the death of her father, Samuel Williams as described

above.

91.       At all pertinent times, the defendants named in this Count, individually and collectively,

acted unreasonably, recklessly, and with deliberate indifference and disregard for the safety,

constitutional, and civil rights of Samuel Williams and the plaintiffs by establishing the above-

described policies, patterns and practices.

92.       The above-named defendants are therefore liable to the plaintiff for the violation of

constitutional rights described above pursuant to Monell v. Dept. of Soc. Servs., 436 U.S. 658

(1978).


                                              COUNT 6:

                  Medical Malpractice of Defendants CORRECTHEALTH
                 LAFOURCHE, LCSW JENNINGS, NP PATRICK, LPNs
              GUIDRY, MORRIS, EVERY, SHERMAN, ARMOND and NOLAN

93.       The above-described actions and inactions of defendants CORRECTHEALTH

LAFOURCHE, JENNINGS, PATRICK, GUIDRY, MORRIS, EVERY, SHERMAN,

ARMOND and NOLAN, who were healthcare professionals charged with the care of Samuel

Williams fell beneath the applicable standard of care for such professionals and resulted in Mr.

Williams’ death. These defendants are therefore liable to the plaintiff for their negligence.


                                                 COUNT 7:

           Negligent and / or Intentional Conduct Resulting in Injury – All Defendants

94.       State law Torts. The above-named defendants, acting individually and together, and under

color of law, engaged in a course of conduct and conspired to engage in a course of negligent

                                                  29
      Case 2:19-cv-13004-MLCF-DMD Document 1 Filed 10/07/19 Page 30 of 31



and/or intentional conduct that caused injury and harm to Mr. Williams and ultimately lead to his

death. The conduct included negligent policies and practices, negligent retention of unqualified

employees, negligent supervision, training and monitoring of employees by supervisors, negligent

care of Mr. Williams by individual defendants and all other negligence previously described in

paragraphs 19-68 of the Complaint. At all times pertinent herein, these defendants, individually

and collectively, acted intentionally, maliciously, recklessly, and/or negligently towards Mr.

Williams. Furthermore, these defendants, individually and collectively, had the duty and ability to

intervene to prevent the tortious conduct of co-defendants toward Mr. Williams, as described

herein, but failed to do so. They are therefore liable to the plaintiff, as described herein.

Additionally,        the    individual    defendants’     respective    employers,     WEBRE     and

CORRECTHEALTH LAFOURCHE are liable for the defendants’ actions on the basis of

respondeat superior, as all defendants’ actions were undertaken within the course and scope of

their employment with WEBRE and CORRECTHEALTH LAFOURCHE, respectively.

V. DAMAGES

95.     As a result of the above-described civil rights violations damages have been incurred as

follows:

                a.         Samuel Williams (deceased) suffered conscious and severe
                           physical, mental and emotional distress, pay and suffering prior to
                           his death and lost his life.

                b.         S.W. the daughter of Samuel Williams, suffered emotional pain
                           and suffering, past, present, and future; loss of support; and has
                           suffered the loss of love, affections, and companionship of her
                           father.

96.     The plaintiff is entitled to punitive damages as a result of the wanton conduct of the named

defendants.


                                                    30
      Case 2:19-cv-13004-MLCF-DMD Document 1 Filed 10/07/19 Page 31 of 31



97.     The plaintiff is entitled to reasonable attorney’s fees as provided by 42 U.S.C. § 1988 and

all costs of these proceedings and legal interest.

IV. PRAYER FOR RELIEF

        WHEREFORE, plaintiff prays that after due proceedings there be judgment rendered

herein in plaintiff’s favor and against all defendants individually and jointly, as follows:

        1.     Compensatory and punitive damages as prayed for herein;

        2.     Reasonable attorneys’ fees, as provided in 42 U.S.C. § 1988 and 42 U.S.C. § 12205,
               and all costs of these proceedings and legal interest; and

        3.     All other relief as appears just and proper to this Honorable Court.


                                       Respectfully Submitted,

                                       s/ Gary W. Bizal________
                                       GARY W. BIZAL (Bar Roll No. 1255)
                                       GARY W. BIZAL, L.L.C.
                                       4907 Magazine Street
                                       New Orleans, Louisiana 70115
                                       Tel. 504-525-1328
                                       Fax. 504-525-1353
                                       gary@garybizal.com

                                       Counsel for Plaintiff


SERVICE ON ALL DEFENDANTS WILL BE MADE BY WAIVERS




                                                 31
